EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Roger Lang on August 30, 2022.

The application has been amended as follows: 
	In Claim 10, ll. 5-6, the phrase “a first blade portion extending straight from the hub to a distal end of the first body portion” has been changed to --a first blade extending entirely straight from the hub to a distal end of the first body portion--.
	In Claim 10, ll. 7-8, the phrase “a second blade portion extending straight from the hub to a distal end of the second body portion, the second blade portion arranged in a plane with the first blade portion” has been changed to --a second blade extending entirely straight from the hub to a distal end of the second body portion, the second blade arranged in a plane with the first blade--. 
	In Claim 10, ll. 9, the phrase “the first blade portion” has been changed --the first blade--.
In Claim 10, ll. 11, the phrase “the second blade portion” has been changed --the second blade--.
In Claim 11, ll. 2, the phrase “the first blade portion” has been changed --the first blade--.
In Claim 11, ll. 2, the phrase “the second blade portion” has been changed --the second blade--.
In Claim 16, ll. 2, the phrase “the first blade portion” has been changed --the first blade--.
In Claim 16, ll. 2, the phrase “the second blade portion” has been changed --the second blade--.
In Claim 17, ll. 3, the phrase “a first blade portion extending straight from the central hub” has been changed to --a first blade extending entirely straight from the central hub--.
In Claim 17, ll. 5, the phrase “a second blade portion extending straight from the central hub” has been changed to -- a second blade extending entirely straight from the central hub--.
In Claim 17, ll. 6, the phrase “the first blade portion” has been changed --the first blade--.
In Claim 17, ll. 6, the phrase “the second blade portion” has been changed --the second blade--.
In Claim 19, ll. 1-2, the phrase “the first blade portion” has been changed --the first blade--.
In Claim 19, ll. 2, the phrase “the second blade portion” has been changed --the second blade--.
In Claim 20, ll. 1-2, the phrase “the first blade portion” has been changed --the first blade--.
In Claim 20, ll. 2, the phrase “the second blade portion” has been changed --the second blade--.

Allowable Subject Matter
Claims 10-12, 15-25, 28, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record (e.g. Lappin et al. US 2012/0239042, Mikhail US 5,489,310) does not teach, the following limitation(s) in combination with the remaining claimed limitation such as but not limited to “a first blade extending entirely straight from the hub to a distal end of the first body portion, and a second blade extending entirely straight from the hub to a distal end of the second body portion” or “a first blade extending entirely straight from the central hub and including a first cutting surface; and a second blade extending entirely straight from the central hub and arranged in a same plane as the first blade, the second blade including a second cutting surface, the first cutting surface and the second cutting surface arranged in a plane that passes through the central axis” or “a plurality of teeth extending from the glenoid face reamer portion normal to the first and second planar cutting surfaces, wherein a first subset of the plurality of teeth are arranged parallel to the first planar cutting surface and a second subset of the plurality of teeth are arranged at an obtuse angle relative to the first subset of the plurality of teeth”. The Examiner notes that the term “straight” is defined as “free from curves, bends, angles, or irregularities” by Merriam Webster’s Dictionary. Thus, the prior art of record does not show the entire blades free from curves, bends, angles, or irregularities. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775